IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA , : No. 316 WAL 2018
                               :
               Respondent      :
                               : Petition for Allowance of Appeal from
                               : the Order of the Superior Court
          v.                   :
                               :
                               :
JEFFERY LEE MCWILLIAMS,        :
                               :
               Petitioner      :


                                     ORDER



PER CURIAM

     AND NOW, this 31st day of January, 2019, the Petition for Allowance of Appeal is

DENIED.